OFFICE   OF THE     ATTORNEY    GENERAL   OF   TEXAS

                                   AUSTIN                              ;’
                           ..
a-c.blAm              ..   ;
~-oP(EAb




      Eonorable H. D. Stringer
      County Attorney
      Hall County
      mzphis, Texas
      Dear Sir:




                                                              tsx .0olleo-




                "1 amof course familiar with 1prt.7332,
           R. S. whioh says the.fee for the County Attor-
           ney in delinquent tax suits shall only be that
           prcsoribsd by da   Article. However, Art.
           7345b being a later enaotment, and Sec. 13
           providing that in case or oonfliot the provi-
           sions of said Article should oontrol, it oo-
Hocorable E. D. Stringer, Page 2


    OUrr0a to roethat I w0Uia be    entitled   to
    the fee set out in Seo. 0.
         "It would‘setxhthat this oonstruotion
    xould be a logioal one because the fee pre-
    scribed by Art. 7332 is wholly inadequate."
          T?is department has heretofore ruled on a question
very similar to that presented in your inquiry in opinion
x0. C-1695. In that opinion it was held that Seotion 6
of Article 7345b did not apply to county or district attor-
nsys'rezarding fees in delinquent tax  suits. The county or
district attorney is entitled to only those fees as are
pro*?iaedby Article 7332, Vernon's Annotated Civil Stat-
UtsS.  Ye are enolosing a copy 0r said opinion for your
in;'omation.
           In view of the statutes mentioned 15 opinion MO.
O-1595, you are respectfully advised that it is the opinion
of this aepartnent that the county attorney is not entitled
to tan per cent of delinquent tax collections as mentioned
in pour inq*uiry,or any other compensation, but is entitled
to only such fees as are provided by Article 7332, Vernon's
annotated Civil Statutes. Our opinion No. O-836 is hereby
3verri:ledin so far as it ccnfliots with this opinion and
Qinion No. O-159S.
         Trusting that the foregoing fully answers your
knquiry,we are
                                        Yours very truly
                                   ATTOFUEY GK?ERAL OF TZXAS

         ;SISTAKT
         I GZNERAL                 BY
                                               Araell W.lliam3
                                                     Assistant




                                                                 COMMn-rPL